  Case 15-28337         Doc 22     Filed 02/26/19 Entered 02/26/19 10:50:30              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-28337
         COUNTESS E GAMBLE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/19/2015.

         2) The plan was confirmed on 11/09/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/28/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $8,460.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-28337        Doc 22       Filed 02/26/19 Entered 02/26/19 10:50:30                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $5,400.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $5,400.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,782.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $240.43
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,022.43

Attorney fees paid and disclosed by debtor:                  $118.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
ACS                              Unsecured           0.00           NA              NA            0.00       0.00
ACS                              Unsecured           0.00           NA              NA            0.00       0.00
CHASE CC                         Unsecured      4,402.00            NA              NA            0.00       0.00
CITIBANK STUDENT LOAN CORP       Unsecured           0.00           NA              NA            0.00       0.00
CITIBANK STUDENT LOAN CORP       Unsecured           0.00           NA              NA            0.00       0.00
CITIBANK STUDENT LOAN CORP       Unsecured           0.00           NA              NA            0.00       0.00
CITIBANK STUDENT LOAN CORP       Unsecured           0.00           NA              NA            0.00       0.00
CITIBANK STUDENT LOAN CORP       Unsecured           0.00           NA              NA            0.00       0.00
CITIBANK STUDENT LOAN CORP       Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,600.00       1,517.02        1,517.02        968.32        0.00
COMMONWEALTH EDISON              Unsecured         683.92        788.29          788.29        503.17        0.00
DIRECTV LLC                      Unsecured         278.00           NA              NA            0.00       0.00
DIRECTV LLC                      Unsecured         888.00        888.14          888.14        566.90        0.00
DISH NETWORK                     Unsecured         200.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         286.00           NA              NA            0.00       0.00
NAVIENT                          Unsecured      4,845.00            NA              NA            0.00       0.00
NAVIENT                          Unsecured      3,555.00            NA              NA            0.00       0.00
NAVIENT                          Unsecured      2,666.00            NA              NA            0.00       0.00
NAVIENT                          Unsecured      1,758.00            NA              NA            0.00       0.00
NAVIENT                          Unsecured      1,187.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      4,856.00     18,919.65        18,919.65           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00        531.37          531.37        339.18        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         497.00           NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured           0.00           NA              NA            0.00       0.00
US DEPT OF ED NELNET             Unsecured      6,643.00            NA              NA            0.00       0.00
US DEPT OF ED NELNET             Unsecured      6,115.00            NA              NA            0.00       0.00
US DEPT OF ED NELNET             Unsecured      3,760.00            NA              NA            0.00       0.00
US DEPT OF ED NELNET             Unsecured      3,677.00            NA              NA            0.00       0.00
US DEPT OF ED NELNET             Unsecured      2,633.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-28337         Doc 22     Filed 02/26/19 Entered 02/26/19 10:50:30                  Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim        Claim        Principal       Int.
Name                               Class    Scheduled      Asserted     Allowed         Paid          Paid
US DEPT OF ED NELNET            Unsecured      2,546.00            NA          NA             0.00        0.00
US DEPT OF ED NELNET            Unsecured      2,519.00            NA          NA             0.00        0.00
US DEPT OF ED NELNET            Unsecured      2,486.00            NA          NA             0.00        0.00
US DEPT OF ED NELNET            Unsecured      2,153.00            NA          NA             0.00        0.00
US DEPT OF ED NELNET            Unsecured      2,015.00            NA          NA             0.00        0.00
US DEPT OF ED NELNET            Unsecured      1,788.00            NA          NA             0.00        0.00
US DEPT OF ED NELNET            Unsecured      1,679.00            NA          NA             0.00        0.00
US DEPT OF ED NELNET            Unsecured      1,652.00            NA          NA             0.00        0.00
US DEPT OF ED NELNET            Unsecured      1,316.00            NA          NA             0.00        0.00
US DEPT OF ED NELNET            Unsecured     12,227.00     57,031.35    57,031.35            0.00        0.00
WELLS FARGO                     Unsecured           0.00           NA          NA             0.00        0.00
WELLS FARGO                     Unsecured           0.00           NA          NA             0.00        0.00
WELLS FARGO                     Unsecured           0.00           NA          NA             0.00        0.00
WELLS FARGO                     Unsecured           0.00           NA          NA             0.00        0.00
WELLS FARGO                     Unsecured           0.00           NA          NA             0.00        0.00
WELLS FARGO                     Unsecured           0.00           NA          NA             0.00        0.00
WELLS FARGO                     Unsecured           0.00           NA          NA             0.00        0.00
WELLS FARGO                     Unsecured           0.00           NA          NA             0.00        0.00
WELLS FARGO                     Unsecured           0.00           NA          NA             0.00        0.00
WELLS FARGO                     Unsecured           0.00           NA          NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim          Principal                Interest
                                                           Allowed              Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                $0.00               $0.00
      Mortgage Arrearage                                     $0.00                $0.00               $0.00
      Debt Secured by Vehicle                                $0.00                $0.00               $0.00
      All Other Secured                                      $0.00                $0.00               $0.00
TOTAL SECURED:                                               $0.00                $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00               $0.00
       Domestic Support Ongoing                              $0.00                $0.00               $0.00
       All Other Priority                                    $0.00                $0.00               $0.00
TOTAL PRIORITY:                                              $0.00                $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $79,675.82          $2,377.57                  $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-28337         Doc 22      Filed 02/26/19 Entered 02/26/19 10:50:30                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $3,022.43
         Disbursements to Creditors                             $2,377.57

TOTAL DISBURSEMENTS :                                                                        $5,400.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/26/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
